Dissenting Opinion by
Mr. Justice Jones:
The issue in this case is not whether a Pennsylvania school board may dismiss a teacher for membership in the Communist Party or in any other subversive organization committed to the overthrow of the Government of the United States by force and violence. Of course, it may do so' — a statute expressly so authorizes: Pennsylvania Loyalty Act of December 22, 1951, P. L. 1726, *9965 PS §211 et seq., commonly referred to as the Pechan Act. See, also, Albert Appeal, 372 Pa. 13, 92 A. 2d 663, which was based on a subsequently repealed provision of Section 1122 of the Tenure Act in the Public School Code, as amended by the Act of March 10, 1949, P. L. 30.
The primary question here involved is, — By what legal procedure may a school board competently find the disqualifying factor Avhich warrants the teacher’s dismissal? It will hardly be disputed that the answer to that question is that it must be in a proceeding which comports with the requirements of due process. And, the established tenure of a school teacher is a right of which he cannot be deprived, in circumstances reflecting on his loyalty, without due process of law: Wieman v. Updegraff, 344 U. S. 183.
The crucial question, then, in this case is whether the respondent, Beilan, was dismissed from his position as a teacher in the public schools of Philadelphia in compliance Avith the requirements of due process. The importance of that inquiry is not to be gainsaid. Strict adherence to required legal procedures, especially where one’s loyalty is being impugned, affords the greatest and, in last analysis, the ultimate assurance of the in-A’iolability of our freedoms as we have heretofore known them in this Country. Least of all, should they be impaired or trenched upon by procedural shortcuts.
The Loyalty Act of 1951, supra, provides in Section 3 that “No subversive person, as defined in this act, . . . shall be eligible for employment in or appointment to any office or any position of trust or profit in the government of or in the administration of the business of this Commonwealth, or of any school district, county, municipality or other political subdivision of this Commonwealth.” Section 6 provides that the “appointing authority may . . ., upon written complaint, investí*100gate any person, including teachers and other employes of the public school system, ... to determine whether he is a subversive person.” Section 7 provides that “Any person, including teachers and other employes of the public school system, who has been so notified under this act, shall have a right to a hearing before the proper appointing authority within thirty (30) days after receiving said notification.” Section 10 provides for appeal by a teacher to the Superintendent of Public Instruction from a determination made by the Board of Education that he is a subversive. And, Section 12 provides for an appeal to the court of common pleas by a teacher aggrieved by the action of the Superintendent of Public Instruction. Indeed, on the request of the appellant teacher, the hearing in the court of common pleas must be de novo. And, of course, there is a right to appellate review of the action of the court of common pleas on broad certiorari in the statutory circumstances obtaining.
With the offense thus proscribed and the procedure for ascertaining its existence in the person of any one, covered by the Act, thus carefully spelled out, why should any one think that a teacher suspected of disloyalty could be dismissed under any other procedure than that prescribed by the Loyalty Act. Does not Section 13 of the Act of March 21, 1806, P. L. 558, 4 Sm. L. 326, §13, 46 PS §156, provide that “in all cases where a remedy is provided or duty enjoined, or anything directed to be done by any act or acts of assembly of this commonwealth, the directions of the said acts shall be strictly pursued, and no penalty shall be inflicted or anything done agreeably to the provisions of the common law, in such cases, further than shall be necessary for carrying such act or acts into effect”? The foregoing provision has been cited and respected by this court many times down to the present: see, e.g., Jacobs *101v. Fetzer, 381 Pa. 262, 265, 112 A. 2d 356 (1955); Collegeville Borough v. Philadelphia Suburban Water Company, 377 Pa. 636, 645, 105 A. 2d 722 (1954); Oteri Appeal, 372 Pa. 557, 561, 94 A. 2d 772 (1953). As was declared in Derry Township School District v. Barnett, 332 Pa. 174, 177, 2 A. 2d 758, with respect to the Act of 1806, supra, “When a statutory remedy has been provided, each step in the proceeding can be taken only as the legislature has prescribed: [citing cases].”
How, then, did the School Board come to disregard the procedure prescribed by the Loyalty Act for investigating and acting upon the case of a teacher suspected of disloyalty? By the simple expedient of professing that the Board’s inquisition had nothing whatsoever to do with Beilan’s “loyalty or disloyalty”. The Board avows that it dismissed him for “incompetency” under the Public School Code for his refusal to answer a question by the Superintendent of Schools on- two occasions (June and October, 1952) as to whether he had been press director of the professional section of the Communist Political Association eight years before and for his refusal to answer questions of similar nature by counsel for a subcommittee of the Un-American Activities Committee of the House of Representatives on November 18, 1953. The Committee’s interrogations were concerned with Beilan’s political and organizational affiliations four to ten years before. In refusing to answer the Un-American Activities Committee’s questions, he pleaded the protection of the Fifth Amendment although, in answer to a question as to whether he had ever been a member of the Communist Party, he testified “I am not now a member.” He also told the Committee, — “I am willing to talk about myself and about no one else.”
On November 24, 1953, the Superintendent of Schools informed Beilan by letter that he was rated *102“unsatisfactory” as a result of Ms refusal to answer questions presented by tbe Superintendent and by tbe subcommittee of the Un-American Activities Committee of the House of Eepresentatives. The next day, the Board of Public Education preferred charges against Beilan on the grounds of “incompetency and persistent and wilful violation of the school laws of this Commonwealth”. The fact is that Beilan had been a teacher in the public schools of Philadelphia for twenty-three years, his employment in later years being as a teacher in one of the City’s Mgh schools. He had tenure under the Pennsylvania Teachers Tenure Act, and for every one of his twenty-three years of teaching he had received a “satisfactory” rating from the proper officer of schools even down to the time of his appearance before the Un-American Activities Committee. Yet, he was dismissed for “incompetency”.
The charge of “persistent and wilful violation of the school laws of this Commonwealth” dropped completely out of the case at the hearing before the Board of Education. It had obviously been inserted as a sort of catch-all to cover any dereliction of the teacher that might possibly crop out at the hearing. As counsel for the Board explained it, the “persistent violation” charge depended upon whether “the sum total of the conduct which will be demonstrated constitutes a generalized violation of the School Code under the wilful and persistent violation terms”. Apparently not having a single overt act to support the charge (other than Beilan’s refusal to answer the Superintendent’s one question and those asked by the Un-American Activities Committee), counsel for the Board was forced to abandon the charge. In answer to the question of the President of the Board whether he could point to any section of the law that had been violated, counsel for the Board answered, — “Under the wilful and persistent *103violation of the School Code provision, yes, sir, there is none” (Emphasis supplied).
That leaves as the basis for the charge of incompetency Beilan’s refusal to answer the School Superintendent’s one question as to his political affiliation of eight years before (it was not until the Act of December 21, 1951, P. L. 1712, that the Communist Party was denied a place on an election ballot in Pennsylvania where it had appeared at prior times) and his refusal to answer questions of a similar nature by the UnAmerican Activities Committee on a plea of the protection afforded by the Fifth Amendment. But, the record of Beilan’s interrogation by the Un-American Activities Committee, which was received in evidence against him at his hearing before the Board of Education, was entirely incompetent to justify his dismissal as a school teacher. The recent decision of the Supreme Court of the United States in Slochower v. The Board of Higher Education of New York City, 350 U. S. 551 (handed down April 9, 1956), holds that a State school teacher having tenure may not be summarily dismissed for pleading the Fifth Amendment in refusing to answer questions of a congressional committee as to his prior political affiliations. There is left, then, as the basis of the finding of Beilan’s incompetency only his refusal to answer the School Superintendent’s single question whether he had been press director of the professional section of the Communist Political Association eight years before.
But. before we come to that! Even assuming, arguendo and quite momentarily, that Beilan’s refusal to answer the Superintendent’s question justified a finding that he was incompetent within the meaning of that term as used in Section 1122 of the School Code, as amended, his dismissal should at least be reversed and a new hearing awarded because of the patent errorper*104meating the Board’s determination. There were, as we have seen, two counts in the charges against Beilan before the Board, one of which (viz., his refusal to answer the questions of the Un-American Activities Committee on a plea of the Fifth Amendment) was incompetent, but the Board rendered what was tantamount to a general verdict. It is indeed possible that the Board’s determination was based in whole or, at least, in part on the invalid count and, hence, constituted a lack of due process. The situation was well typified in Kotteakos v. United States, 328 U. S. 750, 765, where it was said, — “But if one cannot say, with fair assurance, after pondering all that happened without stripping the erroneous action from the whole, that the judgment was not substantially swayed by the error, it is impossible to conclude that substantial rights were not affected. The inquiry cannot be merely whether there was enough to support the result, apart from the phase affected by the error.” See, also, Hisak v. Lehigh Talley Transit Co., 360 Pa. 1, 6, 59 A. 2d 900, and cases there cited.
Beilan’s refusal to answer the Superintendent’s question did not render him incompetent, and no indulgence in semantics can change that fact. The case of Horosko v. Mt. Pleasant Township School District, 335 Pa. 369, 6 A. 2d 866, which the majority opinion uses to define the term “incompetency”, does nothing of the kind. It consists of a statement of generalities in the negative, covers everything and touches nothing. The fact is that the Superintendent was apparently not disturbed by Beilan’s failure to answer his question. He did nothing about it from June,- 1952, until November, 1953, a few days after the Un-American Activities Committee visited Philadelphia. Yet,, as already stated, during all of that period of time Beilan had been given a “Satisfactory”- rating right down to the time of -his *105appearance before the Un-American Activities Committee.
Nor can the term “incompetency”, as used in Section 1122 of the School Code, be held to embrace acts of subversion or disloyalty. The legislative history of Section 1122 of the School Code and of the Loyalty Act makes that fact clear as day. Prior to 1949, Section 1122 contained “incompetency” as one of the grounds for a school board’s dismissal of a teacher. By Act of March 10, 1949, P. L. 30, the legislature amended Section 1122 by adding thereto as a further ground for the dismissal of a teacher his “advocation of or participating in unAmerican or subversive doctrines”. (Incidentally, it was under that particular amendment that Albert Appeal, supra, was decided.) However, in enacting the Loyalty Act of December 22, 1951, which made subversive public employees, including school teachers, subject to dismissal by the appointing authority upon investigation, notice and hearing, the above mentioned 1949 amendment of Section 1122 of the School Code was specifically repealed in the following significant language, —“Section 1122 of the act [of March 10, 1949, P. L. 30] . . . and its amendment, is hereby repealed insofar as it authorizes termination of the contract of a professional employe [i.e., a school teacher] for advocating or participating in un-American or subversive doctrines.”
The learned court below had not the slightest difficulty in seeing through the gossamer with which the Board obscures the real basis for its dismissal of Beilan. It presumes to say that its action was wholly unrelated to any question of Beilan’s loyalty. The court concluded, however, that “the proceedings before the Board of Education were actually concerned solely with the question of [Beilan’s] suspected disloyalty.” With that conclusion, 1 thoroughly agree. But, the majority state in the opinion for this court that the lowér court’s *106conclusion in the particular just quoted “impugns the good faith of the members of the Board.” Most respectfully, I answer that it does nothing of the kind. There was neither cause nor occasion below, any more than there is here, to impugn the good faith of the members of the Board — a group of highly respected, public spirited citizens gratuitously performing a most important civic service. Yet, it was the duty of the court below, just as it is our duty now, in passing upon this controversy, to view the record objectively and draw our own conclusions therefrom instead of complaisantly accepting the Board’s own subjective estimate of its proceeding against Beilan.
The hearing which the Board conducted into Beilan’s refusal to answer the Superintendent’s one question and the questions of the Un-American Activities Committee was a loyalty proceeding from beginning to end; and it is rather disingenuous for anyone to suggest otherwise. If it was not a loyalty proceeding, it was nothing other than a bruturn fulmen except for the seriousness of its determination which this court now enthrones as finality. The Superintendent of Schools testified that when Beilan came to his office, pursuant to summons, the Superintendent told him that he had information that bore on the question of Beilan’s loyalty and that he wanted to know about it. And, the State Superintendent of Public Instruction, in his opinion dismissing Beilan’s appeal from the Board’s action, made a formal finding that the local Superintendent had informed Beilan that he “wished to ask him some questions having an important bearing on his loyalty.”
One would have to be naive indeed to be able to say truthfully that he did not believe that Beilan’s refusal to answer thé array of stigmatizing questions asked him by counsel for the Un-American Activities Committee (on counsel’s say-so that the Committee had “sworn *107testimony” to support the implications of the questions) had not produced in the minds of the Board members an implied, confession by Beilan of his guilt. Such was the practical effect of the procedure and made of the Board’s hearing an inquiry into Beilan’s loyalty — a proceeding possible in Pennsylvania only under the Loyalty Act. In Slochower v. Board of Education, supra, Mr. Justice Clark recognized for the Supreme Court that “In practical effect the questions asked are taken as confessed and made the basis of the discharge.” Even here, although the record of the hearing before the Un-American Activities Committee has no proper place in this case and should be disregarded, the majority opinion buttresses its presentation with a detailed repetition of the questions asked by the Committee’s counsel and adds that “In each case he refused to answer and relied on the protection of the Fifth Amendment.” The tendency of recent years to treat a plea under the Fifth Amendment against self-accusation as a confession of guilt was condemned by the Supreme Court in Slochower v. Board of Education, supra, in the following trenchant language: “At the outset we must condemn the practice of imputing a sinister meaning to the exercise of a person’s constitutional right under the Fifth Amendment. The right of an accused person to refuse to testify, which had been in England merely a rule of evidence, was so important to our forefathers that they raised it to the dignity of a constitutional enactment, and it has been recognized as ‘one of the most valuable prerogatives of the citizen.’ Brown v. Walker, 161 U. S. 591, 610. We have reaffirmed our faith in this principle recently in Quinn v. United States, 349 U. S. 155. In Ullmann v. United States, 350 U. S. 422, decided last month, we scored the assumption that those who elaim this privilege are either criminals or perjurers. The privilege against self-incrimination *108would be reduced to a hollow mockery if its exercise could be taken as equivalent either to a confession of guilt or a conclusive presumption of perjury. As we pointed out in Ullmann, a witness may have a reasonable fear of prosecution and yet be innocent of any wrongdoing. The privilege serves to protect the innocent who otherwise might be ensnared by ambiguous circumstances. See Griswold, The Fifth Amendment Today (1955).”
The right has been recognized in England as an ageless part of that Country’s unwritten constitution. A century before the adoption of our Federal Constitution and the establishment of our National Government, the plea was made in the Colony of Pennsylvania on a memorable occasion reported by Dean Griswold in his pamphlet entitled “The Fifth Amendment Today”, Harvard University Press, 1955. As there related, in 1689, William Bradford, a young printer who had introduced the art of printing to the middle provinces of America, had printed the Charter of the Provinces so that the people could see their rights. Apparently anticipating some trouble he had not put his name on the pamphlet. He was summoned by the Governor of the Colony who interrogated him as to who had given him license thus to print. He responded “Governour, it is an impracticable thing for any man to accuse himself; thou knows it very well. . . . Let me know my accusers, and I shall know the better how to make my defence.” The episode is so highly pregnant with meaning for us today that the colloquy merits printing here in full.1
*109We have, indeed, come a long way since 1689. But, one may well wonder at times in just what direction so far as respect for the constitutional rights of the individual is concerned. Here is a case of a long-time public school teacher, entitled by statute to tenure, who is deprived of his professional status and livelihood because he pleaded the Fifth Amendment in refusing to answer questions of a congressional committee, touching Ms loyalty. He has never yet been confronted by his accusers or given an opportunity to cross-examine them. If it be said, by way of a paraphrase of Mr. Justice Holmes' oft-repeated epigram, that no one has a constitutional right to be a school teacher, still one does not surrender his constitutional rights by becoming a public school teacher.
I would affirm the order of the court below.

 “Governour. — Why, sir, I would know by what power of authority you thus print? Here is the Charter printed!
“Bradford. — It was by Governour Penn’s encouragement I came to this Province, and by his license I print.
“Governour. — What, sir, had you license to print the Charter? I desire to know from you, whether you did print the Charter or not, and who set you to work?
*109“Bradford. — Governour, it is an impracticable thing for any man to accuse himself; thou knows it very well.
“Governour. — Well, I shall not much press you to it, but if you were so ingenuous as to confess, it should go the better with you.
“Bradford. — Governour, I desire to know my accusers; I think it very hard to be put upon accusing myself.
“Governour. — Gan you deny that you printed it? I do know you did print it, and by whose directions, and will prove it, and make you smart for it, too, since you are so stubborn.
“John Hill. — I am informed that one hundred and sixty were printed yesterday, and that Jos. Growden saith he gave 20s for his part towards the printing it.
“Bradford. — It’s nothing to me, what ‘Jos. Growden saith.’ Let me know my accusers, and I shall know the better how to make my defence.”* “* See John William Wallace, An Address Delivered at the Celebration by the Nevo Yorle Historical Society, May 20, 1868, of the Two Hundredth Birthday of Mr. William Bradford. Albany, 1863, pp. 49-52.”